                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

 MICHAEL POSTAWKO, et al.,                           )
                                                     )
         Plaintiffs,                                 )
                                                     )
 v.
                                                     )   CASE NO. 2:16-CV-04219-NKL
 MISSOURI DEPARTMENT OF                              )
 CORRECTIONS, et al.,                                )
                                                     )
         Defendants.                                 )


                         CORIZON LLC’S MOTION TO REDACT

       Pursuant to Local Rule 80.1(a)(1), Defendant Corizon, LLC (“Corizon”) hereby submits

this Motion to Redact the Preliminary Injunction Hearing Transcript. Corizon requests redaction

of the following information from the Preliminary Injunction Hearing Transcript:

       Volume II: 365:12-366:20; 367:18-23; 370:2-10

       Volume III: 605:21-24; 662:7-664:10

(the “Proposed Redactions”).

       As the Court is aware, Corizon filed a Motion for Protective Order relating to certain

documents (the “Protected Documents”) protected by the patient safety work product privilege and

the Patient Safety and Quality Improvement Act of 2005, 42 U.S.C. § 299b-21. (Doc. No. 353).

The Proposed Redactions include testimony and argument specifically referencing and describing

the Protected Documents. Plaintiffs opposed the Motion for Protective Order, arguing that the

Protected Documents are not protected from disclosure altogether. (Doc. No. 366). Plaintiffs do

not, however, dispute that, if Corizon must produce the documents, Corizon may designate them

at least as “Confidential” under the Joint Stipulated Protective Order in place in this case. (Doc.

No. 168). (See Doc. No. 366 at 8, Plaintiffs arguing that Joint Stipulated Protective Order (Doc.




         Case 2:16-cv-04219-NKL Document 381 Filed 09/19/19 Page 1 of 3
No. 168) would adequately protect the Protected Documents; Hearing Tr., Vol. III, 879:16-18,

Plaintiffs’ counsel stating, “[W]e have a protective order in this case; and if the concern is that this

information is going to be public, we could treat those records as confidential”).

        The Joint Stipulated Protective Order provides that “CONFIDENTIAL or ATTORNEYS’

EYES ONLY material – including but not limited to transcripts, depositions, affidavits, exhibits,

briefs, memoranda, discovery responses, or other documents or pleadings which set forth,

summarize or specifically reference CONFIDENTIAL or ATTORNEYS’ EYES ONLY material

– shall be redacted from any document before filing the document with the Court.” (Doc. No. 168,

¶ 15). Accordingly, Corizon respectfully requests that this Court issue an order providing for the

redaction of the Proposed Redactions from the Preliminary Injunction Hearing Transcript.

Dated: September 19, 2019


                                                        /s/ William R. Lunsford
                                                        William R. Lunsford
                                                        One of the Attorneys for Defendant Corizon,
                                                        LLC

William R. Lunsford
Matthew B. Reeves
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com

Dwight A. Vermette
ECKENRODE-MAUPIN
11477 Olde Cabin Road
Suite 110
St. Louis, Missouri 63141
Telephone: (314) 726-6670
Facsimile: (314) 726-2106
dav@eckenrode-law.com


                                                   2
         Case 2:16-cv-04219-NKL Document 381 Filed 09/19/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all attorneys of record
in this matter, including without limitation the following, by the Court’s CM/ECF system on
September 19, 2019:

         Anthony E. Rothert                           Meghan C. Cleary
         Gillian R. Wilcox                            Amelia Igo Pelly Frenkel
         Jessie Steffan                               Anastasia McLetchie Pastan
         Omri E. Praiss                               Elizabeth Lynn Henthorne
         AMERICAN CIVIL LIBERTIES UNION OF            WILKINSON WALSH & ESKOVITZ
         MISSOURI FOUNDATION                          11601 Wilshire Boulevard
         906 Olive Street                             Suite 600
         Suite 1130                                   Los Angeles, California 90025
         St. Louis, Missouri                          Telephone: (424) 291-9669
         Telephone: (314) 652-3114                    Facsimile: (202) 847-4005
         Facsimile: (314) 652-3112                    mcleary@wilkinsonwalsh.com
         trothert@aclu-mo.org                         afrenkel@wilkinsonwalsh.com
         gwilcox@aclu-mo.org                          apastan@wilkinsonwalsh.com
         jsteffan@aclu-mo.org                         bhenthorne@wilkinsonwalsh.com
         opraiss@aclu-mo.org
                                                      Attorneys for Plaintiffs
         Megan G. Crane
         Amy E. Breihan                               John W. Taylor
         MACARTHUR JUSTICE CENTER AT ST.              Jennifer Baumann
         LOUIS                                        OFFICE OF THE ATTORNEY GENERAL
         3115 South Grand Blvd.                       815 Olive Street
         Suite 300                                    St. Louis, Missouri 63101
         St. Louis, Missouri 63118                    Telephone: (314) 340-7861
         Telephone: (314) 254-8541                    Facsimile: (314) 340-7029
         megan.crane@macarthurjustice.org             john.taylor@ago.mo.gov
         amy.breihan@macarthurjustice.org             jennifer.baumann@ago.mo.gov

                                                      Attorneys for Defendants Missouri
                                                      Department of Corrections and Anne L.
                                                      Precythe



                                                    /s/ William R. Lunsford
                                                    Of Counsel




                                                3
         Case 2:16-cv-04219-NKL Document 381 Filed 09/19/19 Page 3 of 3
